Case 1:19-cv-11483-GBD-OTW Document 49 Filed 04/21/21 Page 1 of 2

Damon Nago

117 Elmwood Road,
Verona, NJ 07044
(862) 596-2741

April 21, 2021

Via ECF

Hon. Ona T. Wang

United States District Court,
Southern District of New York
500 Pearl Street

New York, NY 1007

Re: Nago v. Bloomberg L.P., U.S. District Court, Southern District of New York
Case No.: 19-CV-11483-GBD-OTW
LETTER MOTION TO SEAL

Dear Judge Wang,

You may remember that I filed the above matter pro se and appeared before you
in court. The involved parties agreed to a settlement and the case was subsequently
dismissed voluntarily. I am writing to seek your order to seal these case records for the
following reasons.

I wish the SDNY pro se clinic had made me aware that many third-party
commercial services download court documents containing sensitive personal
information (information provided solely for the purpose of participating in a vital
government service) and publish this information on the internet. Internet search
engines have powerful algorithms that are very adept at finding and presenting this
information in search results.

I was embarrassed to learn from someone I had just met that the top search result
for my name is Case No.: 19-CV-11483-GBD-OTW. After contacting as many of the
websites as I could, and Google Search multiple times, to request that the information be
removed, this settled case is still the top search result when my name is searched on the
internet at this time. Google requires a court order to remove the content and refers me
to the website owners for redress. Some of the websites have flatly refused my request
without a court order.

Currently, it is common practice for potential employers, HR recruiters and hiring
managers to perform internet searches on potential candidates to discover red flags that
may eliminate individuals from employment consideration. Potential litigation is one
such red flag that can be a decisive eliminatory factor when similarly qualified candidates
are being compared. As such, I am arguing herein that I have an overriding interest
 

Case 1:19-cv-11483-GBD-OTW Document 49 Filed 04/21/21 Page 2 of 2

which is the protection of my ability to obtain employment and thereby earn a fair living.
This overriding interest warrants an order to seal the records of this case.

While acknowledging the longstanding First Amendment protection of freedom of
the press which I believe underpins the precedent and practice of making civil court
records available to the public, I would like to point out that technological changes-
namely the internet and internet search algorithms- give nearly instant, easy access to
anyone, absent of any legitimate or journalistic interest, to sensitive personal
information in unsealed court records. I argue that currently there is no party with any
journalistic or legitimate interest in this settled case who would object to the sealing of
these records. If such party should materialize in the future, they may petition the court
to have these records unsealed.

I would also like the court to consider that The Privacy Act of 1974 stipulates the
following.

“No agency shall disclose any record which is contained in a system of records by any
means of communication to any person, or to another agency, except pursuant to a
written request by, or with the prior written consent of, the individual to whom the
record pertains [subject to 12 exceptions].” 5 U.S.C. § 552a(b).

After reviewing the twelve exceptions, I am respectfully arguing that, unless disclosure to
anyone with access to an internet browser without any legitimate or journalistic interest
is deemed to be compatible with the purpose for which the court collected the
information in this case, my personal information in the matter of 19-CV-11483-GBD-

OTW is protected by The Privacy Act of 1974 and should not be disclosed to third-parties.

In closing, Your Honor, I respectfully ask that you consider my arguments herein
and, if it pleases the court, issue an order to seal the records of 19-CV-11483-GBD-OTW.

espectfully submitted,

~ fo
‘ym a” D>, a7

 

Damon Carlyle Nago

CC: David W. Garland
Epstein Becker Green
875 Third Avenue
New York, NY 10022
(212) 351-4708
dgarland@ebglaw.com
